DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 June 2020 has been entered.
Response to Amendment
Applicant’s amendment to claims 1-3, 8, 11, 16, addition of new claims 18-22, and cancellation of claims 7 and 17 in the response filed on 11 June 2020 entered with a Request for Continued Examination filed on 29 June 2020 is entered and acknowledged.
Applicant’s cancellation of claim 17 renders moot the objection to the drawings, the objection for minor informalities, the rejections under 35 U.S.C. § 112(a) and (b) which are withdrawn.
Applicant’s amendment to claims 1 and 16 are sufficient to overcome the objections for minor informalities, the objections are withdrawn.
Applicant’s amendment to claims 1, 2, 3, 8, 11, and 14 are sufficient to overcome the rejections under 35 U.S.C. § 112(b), the rejections are withdrawn.
Applicant’s cancellation of claim 7 renders moot the rejection under 35 U.S.C. § 112(b), which is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 18, 20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “each elongate body of the plurality of elongate bodies possesses a proximal base portion and a distal portion opposite the proximal base portion, the proximal base portions of the at least two elongate bodies are spaced apart from one another in the one recess” which is indefinite because amended claim 1 recites “each elongate body of the plurality of elongate bodies possesses a proximal base portion and a distal portion opposite the proximal base portion, the at least two elongate bodies positioned in the one recess are joined together at the proximal base portions of the at least two elongate bodies” which makes claim 8 unclear if it is referring to the same proximal base portions of the elongate bodies recited in claim 1, thereby reciting that the same elongate bodies have proximal base portions that are both joined together and spaced apart, or to proximal base portions of different elongate bodies from those recited in claim 1.
In the interest of compact prosecution, the Examiner interprets claim 8 as referring to different elongate bodies from the elongate bodies recited in claim 1. To that end, the Examiner suggests that applicant amend claim to differentiate between the groups with spaced apart proximal 
Claims 18, 20, and 22 recite “the base layer possesses a rugged pattern of recesses and projections having a height of 0.1 to 5 µm” which is indefinite because it is unclear what has a height of 0.1 to 5 µm, and the reference for the height. Is the height of 0.1 to 5 µm from the balloon outer surface the base layer is coated on, the thickness of the base layer, the height of the projections, a height between the lowest recess and the highest projection? Furthermore, it is unclear how a recess can have a height when it is by definition below the surface, i.e. recessed.
In the interest of compact prosecution, the Examiner interprets the “height of 0.1 to 5 µm” as the height from the balloon outer surface the base layer is coated on, in other words a thickness of the base layer possessing a rugged pattern of recesses and projections where, for example, the thickness of the base layer ranges from 0.1 µm at the bottom of a recess to as high as 5 µm at the top of a projection.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5, 8, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0371673 to Martina Maria Schmitt (Schmitt) in view of U.S. Patent Application Publication 2014/0358122 to Keiko Yamashita et al. (Yamashita).
Regarding claim 1, Schmitt teaches a balloon catheter comprising: an elongated main body (3) extending in an axial direction (Fig. 2); a balloon connected to the elongated main body (Fig. 2 shows a distal portion where balloon 2 is attached to the elongated main body 3), the balloon possessing an outer surface (Fig. 2 shows a balloon with an outer 
But does not teach a plurality of elongate bodies on the outer surface of the balloon, the plurality of elongate bodies being crystals of a water-insoluble drug extending in the radial direction of the balloon away from the interior of the balloon, each elongate body of the plurality of elongate bodies possessing an independent long axis; at least two elongate bodies of the plurality of elongate bodies being positioned in one of the plurality of recesses in the outer surface of the balloon, the at least two elongate bodies extending from within the recess to a surrounding environment in the radial direction of the balloon, wherein each elongate body of the plurality of elongate bodies possesses a proximal base portion and a distal portion opposite the proximal base portion, the at least two elongate bodies positioned in the one recess are joined together at the proximal base portions of the at least two elongate bodies, and the distal portions of the at least two elongate bodies positioned in the one recess are spaced apart from one another.
Yamashita teaches a plurality of elongate bodies on the outer surface of the balloon (para. 36 describes the coating as having a plurality of elongate bodies; para. 69 describes applying the coating that produces the plurality of elongate bodies on the balloon of a balloon catheter), the plurality of elongate bodies being crystals of a water-insoluble drug 
    PNG
    media_image1.png
    864
    1134
    media_image1.png
    Greyscale
the plurality of elongate bodies having distal ends that are spaced apart).
Annotated Figures 1A, 1D, 3A, 3B, 5 showing proximal base portions joined together and distal portions spaced apart



Regarding claims 2, 3, 5, and 8, Schmitt, in view of Yamashita, teaches the balloon catheter of claim 1, but does not explicitly teach each elongate body of the plurality of elongate bodies possesses a hollow distal portion; each elongate body of the plurality of elongate bodies possesses a polygonal cross-section orthogonal to the longitudinal axis of the elongate body; the water-insoluble drug is rapamycin, paclitaxel, docetaxel, or everolimus; each elongate body of the plurality of elongate bodies possesses a proximal 
Yamashita further teaches:
Claim 2: the plurality of elongate bodies each possess a distal portion (para. 34, lines 25-30) and at least the distal portion of each of the elongate bodies being hollow (para. 36 describe the entire elongate body, including the distal portion there, as hollow);
Claim 3: each of the plurality of elongate bodies possess a polygonal cross-section orthogonal to the longitudinal axis of the elongate body (para. 38);
Claim 5: the water-insoluble drug is rapamycin, paclitaxel, docetaxel, or everolimus (para. 64);
Claim 8: each elongate body of the plurality of elongate bodies possesses a proximal base portion (para. 41 describes the proximal end fixed to the substrate, i.e. the balloon outer surface, which forms a base portion) and a distal portion opposite the proximal base portion (para. 34, lines 25-30), the proximal base portions of the at least two elongate bodies are spaced apart from one another in the one recess (para. 40 describes the elongate bodies, which would include the at least two elongate bodies within the one recess, as “having independent long axes nearly uniformly stand like a forest on the substrate surface”, thereby each proximal base portion of the at least two elongate bodies is spaced apart from the other proximal base portions; See annotated Figs. 1A, 1D, 3A, 3B, 5 above showing some elongate bodies having proximal ends that are not joined together and stand apart).


Regarding claim 11, Schmitt teaches a method of coating a balloon catheter comprising: positioning a balloon catheter that comprises a balloon possessing an outer surface (para. 21 describes applying a coating to a balloon catheter which must include positioning the balloon catheter such that coating could be applied to the outer surface), the balloon catheter comprising an elongated tubular body (3) which possesses a distal portion (Fig. 2 shows a distal portion where balloon 2 is attached to the elongated tubular body), the balloon being attached to the distal portion of the elongated tubular body (2), the balloon comprising a plurality of spaced apart recesses on the outer surface of the balloon (Fig. 2, #4), the balloon being inflatable to expand outward in a radial direction 
But does not teach applying coating solution to the outer surface of the balloon of the balloon catheter, the coating solution containing a water-insoluble drug, an organic solvent and water; and volatilizing the organic solvent to cause growth of crystals of the water- insoluble drug to extend radially outward from within one of the recesses to protrude towards a surrounding environment in the radial direction of the balloon, the volatilizing of the organic solvent forming at least two elongate bodies, the at least two elongate bodies each possessing a proximal end, and the proximal ends of the at least two elongate bodies both being positioned in the one recess, wherein each elongate body of the plurality of elongate bodies possesses a proximal base portion and a distal portion opposite the proximal base portion, the at least two elongate bodies positioned in the one recess are joined together at the proximal base portions of the at least two elongate bodies, and the distal portions of the at least two elongate bodies positioned in the one recess are spaced apart from one another.
Yamashita teaches applying coating solution to the outer surface of the balloon of the balloon catheter (para. 69), the coating solution containing a water-insoluble drug (para. 67), an organic solvent (para. 68) and water (para. 68); and volatilizing the organic solvent to cause growth of crystals of the water-insoluble drug to extend radially outward from within one of the recesses to protrude towards a surrounding environment in the radial direction of the balloon (para. 67 describes volatilizing the coating to create crystals that extend outward; para. 69 describes applying the coating that is volatilized to form the crystals on a balloon, therefore if a balloon, such as Schmitt’s with recesses, the coating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the step of applying the coating solution to the outer surface of the balloon of the balloon catheter, the coating solution containing a water-insoluble drug, an organic solvent and water; and step of volatilizing the organic solvent to cause growth of crystals of the water-insoluble drug to extend radially outward from within one of the recesses to protrude towards a surrounding environment in the radial direction of the balloon, the volatilizing of the organic solvent forming at least two elongate bodies, the at least two elongate bodies each possessing a proximal end, and the proximal ends of the at least two elongate bodies both being positioned in the one recess; where each elongate body of the plurality of elongate bodies possesses a proximal base portion and a distal portion opposite the proximal base portion, the at least two elongate bodies positioned in the one recess are joined together at the proximal base portions of the at least two elongate bodies, and the distal portions of the at least two elongate bodies positioned in the one recess are spaced apart from one another as in Yamashita in the method of Schmitt to provide a balloon catheter with a drug coating layer of specific crystalline morphological form of water-insoluble drug to achieve high intravascular stenosis inhibitory effect in the lesion affected area (para. 10, 11) as taught by Yamashita.


Yamashita further teaches the coating solution is applied through a dispensing tube while the dispensing tube is in contact with the outer surface of the balloon (para. 69, lines 10-17); physically stimulating the coating solution to cause formation of crystal nuclei of the water-insoluble drug (para. 69, lines 23-33, where the physical stimulus is rotating the balloon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included the coating solution applied through a dispensing tube while the dispensing tube is in contact with the outer surface of the balloon, and physically stimulating the coating solution to cause formation of crystal nuclei of the water-insoluble drug as in Yamashita, in the method of Schmitt, in view of Yamashita, to provide a balloon catheter with a drug coating layer of specific crystalline morphological form of water-insoluble drug to achieve high intravascular stenosis inhibitory effect in the lesion affected area (para. 10, 11) as taught by Yamashita.

Regarding claim 16, Schmitt teaches a treatment method for delivering a drug to a lesion affected area in a body lumen in a living body (para. 3), the treatment method comprising: introducing a balloon catheter into the living body (para. 2), the balloon catheter comprising an elongated tubular body (3) and a balloon attached to a distal portion 
But does not teach the balloon catheter further comprising a plurality of elongate bodies extending radially outward from the outer surface of the balloon beyond the outer surface of the balloon, the plurality of elongate bodies being crystals of a water-insoluble drug, and proximal portions of at least two elongate bodies of the plurality of elongate bodies being positioned within one of the plurality of recesses on the outer surface of the balloon catheter, wherein each elongate body of the plurality of elongate bodies possesses a proximal base portion and a distal portion opposite the proximal base portion, the at least two elongate bodies positioned in the one recess are joined together at the proximal base portions of the at least two elongate bodies, and the distal portions of the at least two elongate bodies positioned in the one recess are spaced apart from one another; moving the balloon catheter within the living body into the body lumen to position the balloon of the balloon catheter at the lesion affected area; inflating the balloon to press the balloon against living body tissue of the lesion affected area, the inflating of the balloon causing the plurality of elongate bodies to contact the living body tissue; releasing the at least two elongate bodies within the one recess; deflating the balloon; and withdrawing the balloon out of the living body.

moving the balloon catheter within the living body into the body lumen to position the balloon of the balloon catheter at the lesion affected area (para. 125; claim 16);
inflating the balloon to press the balloon against living body tissue of the lesion affected area (para. 125), the inflating of the balloon causing the plurality of elongate bodies to contact the living body tissue (para. 69 describes the elongate bodies on the outer surface; para. 125 describes the outer surface when inflated has a larger diameter than the body lumen, taken together paras. 69 and 125 show that inflating the balloon causes the elongate bodies on the outer surface of the balloon to contact the living body tissue);
releasing the at least two elongate bodies within the one recess (para. 59-60 describe the crystalline morphology as having better retention in tissue because the crystals are broken approximately in half, remain in the tissue and are not swept away into the blood stream);
deflating the balloon (paras. 73, 125 describe the balloon catheter providing a dilating portion and suggest being deflated to remove the balloon after application of the drug coating layer to the tissue); and
withdrawing the balloon out of the living body (para. 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the balloon catheter comprising a .

Claims 4, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, in view of Yamashita, as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2009/0318848 to James Lee Shippy III et al. (Shippy).

Shippy teaches each of the recesses on the outer surface of the balloon possess an inner diameter of 500 µm or less (para. 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included each of the recesses on the outer surface of the balloon possess an inner diameter of 500 µm or less as in Shippy in the balloon catheter of Schmitt, in view of Yamashita, to provide reservoirs for the therapeutic agent in a size suitable for the medical device and application (para. 73) as suggested by Shippy.

Regarding claim 6, Schmitt, in view of Yamashita, and further in view of Shippy, teaches the balloon catheter according to claim 4, where Schmitt further teaches each of the recesses on the outer surface of the balloon possess a depth of between 0.1 µm and 50 µm (para. 16).

Regarding claim 12, Schmitt, in view of Yamashita, teaches the method of claim 11, but does not explicitly teach forming the recesses in the outer surface of balloon.
Schippy teaches forming the recesses in the outer surface of balloon (para. 78 describes forming the depressions and Fig. 5 shows a balloon of the balloon catheter as a contemplated medical device using said depressions).


Regarding claim 13, Schmitt, in view of Yamashita, and further in view of Shippy, teaches the method of claim 12, and Schmitt further teaches each of the recesses on the outer surface of the balloon possess a depth of between 0.1 µm and 50 µm (para. 16).
But does not teach each of the recesses on the outer surface of the balloon possess an inner diameter of 500 µm or less.
However, Shippy further teaches each of the recesses on the outer surface of the balloon possess an inner diameter of 500 µm or less (para. 73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included each of the recesses on the outer surface of the balloon possess an inner diameter of 500 µm or less as in Shippy in the balloon catheter of Schmitt, in view of Yamashita, to provide reservoirs for the therapeutic agent in a size suitable for the medical device and application (para. 73) as suggested by Shippy.
Claims 9, 10, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, in view of Yamashita, as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2009/0246252 to James Howard Arps et al. (Arps).

Arps teaches a base layer (11) comprising a water-soluble low-molecular weight compound forming a layer on the outer surface of the balloon (10; para. 163) to cover at least a portion of the outer surface of the balloon (Fig. 1a), the base layer comprising an upper layer (15), a lower layer (16), and an interior between the upper and lower layers (Fig. 1a), the lower layer being directly on the outer surface of the balloon (Fig. 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the base layer comprising a water-soluble low-molecular weight compound forming a layer on the outer surface of the balloon to cover at least a portion of the outer surface of the balloon, where the base layer comprises an upper layer, a lower layer, and an interior between the upper and lower layers, the lower layer being directly on the outer surface of the balloon as in Arps in the balloon catheter of Schmitt, in view of Yamashita, to release a therapeutic quantity of bioactive agent to the tissue from a transiently insertable medical device (para. 14) as taught by Arps.

Regarding claim 10, Schmitt, in view of Yamashita, and further in view of Arps, teaches the balloon catheter of claim 9, but does not teach the at least two elongate bodies 
Yamashita teaches the at least two elongate bodies protrude radially outward from within the recess through the interior of the base layer to extend beyond the base layer (para. 40 describe the elongate bodies as extending radially outward “like a forest” which with a base layer on top would extend through the base layer, or could be formed prior to addition of the base layer thereby embedding the elongate bodies in the base layer; para. 69 describes coating the entire surface of a balloon, if the balloon includes recesses then at least two elongate members would be coated into the recesses and would extend therefrom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included the at least two elongate bodies protrude radially outward from within the recess through the interior of the base layer to extend beyond the base layer as in Yamashita in the balloon catheter of Schmitt, in view of Yamashita, and further in view of Arps, to provide a balloon catheter with a drug coating layer of specific crystalline morphological form of water-insoluble drug to achieve high intravascular stenosis inhibitory effect in the lesion affected area (para. 10, 11) as taught by Yamashita.

Regarding claim 19, Schmitt, in view of Yamashita, teaches the method according to claim 11, but does not teach forming a base layer comprising a water-soluble low-molecular weight compound on the outer surface of the balloon to cover at least a portion of the outer surface of the balloon, the base layer comprising an upper layer, a lower layer, 
Arps teaches forming a base layer (11) comprising a water-soluble low-molecular weight compound on the outer surface of the balloon (10; para. 163 describes forming the coating, i.e. base layer, by cross-linking biodegradable polysaccharides) to cover at least a portion of the outer surface of the balloon (Fig. 1a), the base layer comprising an upper layer (15), a lower layer (16), and an interior between the upper and lower layers (Fig. 1a), the lower layer being directly on the outer surface of the balloon (Fig. 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included forming a base layer comprising a water-soluble low-molecular weight compound on the outer surface of the balloon to cover at least a portion of the outer surface of the balloon, the base layer comprising an upper layer, a lower layer, and an interior between the upper and lower layers, the lower layer being directly on the outer surface of the balloon as in Arps in the balloon catheter of Schmitt, in view of Yamashita, to release a therapeutic quantity of bioactive agent to the tissue from a transiently insertable medical device (para. 14) as taught by Arps.

Regarding claim 21, Schmitt, in view of Yamashita, teaches the treatment method according to claim 16, but does not teach the balloon catheter further comprises a base layer comprising a water-soluble low-molecular weight compound forming a layer on the outer surface of the balloon to cover at least a portion of the outer surface of the balloon, the base layer comprising an upper layer, a lower layer, and an interior between the upper and lower layers, the lower layer being directly on the outer surface of the balloon.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the balloon catheter further comprising a base layer comprising a water-soluble low-molecular weight compound forming a layer on the outer surface of the balloon to cover at least a portion of the outer surface of the balloon, where the base layer comprises an upper layer, a lower layer, and an interior between the upper and lower layers, the lower layer being directly on the outer surface of the balloon as in Arps in the balloon catheter of Schmitt, in view of Yamashita, to release a therapeutic quantity of bioactive agent to the tissue from a transiently insertable medical device (para. 14) as taught by Arps.
Claims 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, in view of Yamashita, and further in view of Arps, as applied to claims 9, 19, and 21 above, and further in view of U.S. Patent 9,625,065 to Karl-Andreas Feldhahn et al. (Feldhahn).
Regarding claim 18, Schmitt, in view of Yamashita, and further in view of Arps, teaches the balloon catheter according to claim 9, but does not teach the base layer possesses a rugged pattern of recesses and projections having a height of 0.1 to 5 µm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Feldhahn’s base layer having a rugged pattern of recesses and projections having a height of 0.1 to 5 µm in the method of Schmitt, in view of Yamashita, and further in view of Feldhahn to provide a surface with self-cleaning properties that is also scratch-resistant, abrasion–resistant, and/or sustainable (col. 10, lines 58-59) as taught by Feldhahn.

Regarding claim 20, Schmitt, in view of Yamashita, and further in view of Arps, teaches the balloon catheter according to claim 19, but does not teach the base layer possesses a rugged pattern of recesses and projections having a height of 0.1 to 5 µm.
Feldhahn teaches the base layer (20) possesses a rugged pattern of recesses and projections (col. 8, lines 25-29) having a height of 0.1 to 5 µm (col. 10, lines 31-34 describes elevations having a mean height between 10 nm [0.01 µm] and 200 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Feldhahn’s base layer having a rugged pattern of recesses and projections having a height of 0.1 to 5 µm in the balloon treatment method of Schmitt, in view of Yamashita, and further in view of Feldhahn to provide a surface with self-cleaning properties that is also scratch-resistant, abrasion–resistant, and/or sustainable (col. 10, lines 58-59) as taught by Feldhahn.


Feldhahn teaches the base layer (20) possesses a rugged pattern of recesses and projections (col. 8, lines 25-29) having a height of 0.1 to 5 µm (col. 10, lines 31-34 describes elevations having a mean height between 10 nm [0.01 µm] and 200 µm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included Feldhahn’s base layer having a rugged pattern of recesses and projections having a height of 0.1 to 5 µm in the balloon catheter of Schmitt, in view of Yamashita, and further in view of Feldhahn to provide a surface with self-cleaning properties that is also scratch-resistant, abrasion–resistant, and/or sustainable (col. 10, lines 58-59) as taught by Feldhahn.
Response to Arguments
Applicant's arguments filed 11 June 2020 have been fully considered but they are not persuasive.
Applicant argues that the Final Rejection cited paragraphs 36 and 42, but that paragraph 36 only describes the elongated bodies having long axes and “nothing about whether any of those elongated bodies are joined together or spaced apart”, and paragraph 42 only describes laminated short crystals and elongated bodies that stand like a forest, but no disclosure about two bodies having base portions joined and distal portions spaced apart (Remarks pg.10). Applicant’s arguments are not persuasive, because as shown in paragraphs 36 and 42 above, and annotated Figures 1A, 1D, 3A, 3B, and 5 show Yamashita’s elongated bodies are spaced apart the distal end 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LRW/Examiner, Art Unit 3783           

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783
01/14/2021